             Case 7:18-cv-10898-NSR-AEK Document 49 Filed 06/21/21 Page 1 of 5




                                             STATE OF NEW YORK
                                      OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                                    DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                         LITIGATION BUREAU

                                                                                June 21, 2021
     Via ECF
     Hon. Andrew E. Krause
     United States Magistrate Judge
     Southern District of New York
     300 Quarropas Street
     White Plains, New York 10601

              Re:      Doherty v. Bice, et al., 18 Civ. 10898 (NSR)(AEK)

     Dear Judge Krause:

             This Office represents defendants Patricia Bice, Qui Qui Balascio, and Jared Stammer 1
     (collectively, “Defendants”) in the above-captioned action. I write pursuant to Your Honor’s order
     dated June 8, 2021 to provide supplemental support for Defendants’ request to compel Plaintiff to
     identify any mental health professionals who have treated or counseled Plaintiff, and to provide
     releases for his psychotherapy records. 2 See Minute Entry dated June 8, 2021.

             As discussed at the June 7 conference, Plaintiff’s medical records and psychotherapy
     records are relevant to liability as well as damages. 3 See Letter Motion for Rule 37.2 Conference
     (Dkt. No. 44), Transcript 25:5-26:11 (“[T]his to me is not merely a question of damages or
     “emotional distress” damages, which I understand you’ve represented you’re only seeking garden
     variety damages, so fine. But it seems inextricably intertwined with the liability issues.”). As the

     1       Defendants Stammer and Balascio are no longer employed by SUNY and therefore they are not proper
     defendants. See Fed. R. Civ. P. 25(d).

     2         Pursuant to the parties’ meet and confer on June 11, 2021, Plaintiff has agreed to identify the medical
     providers who treated Plaintiff between January 1, 2014 and the present, and to provide releases for his medical records
     from those providers. Defendants reserve the right to raise this issue with the Court if Plaintiff fails to provide the
     agreed upon information or the requisite releases for Plaintiff’s medical records. Defendants agreed to limit their
     request for Plaintiff’s mental health records to those records which deal with the effects of Plaintiff’s Autism; however,
     Plaintiff has represented that Plaintiff’s Autism underlies all of his mental health treatment. Transcript 38:14-19. As
     such, Defendants cannot narrow their request with respect to Plaintiff’s mental health records, as they would all be
     relevant to the treatment and counseling of Plaintiff’s Autism, the condition underlying his Americans with Disabilities
     Act (“ADA”) claim and the allegations in this action.

     3        Plaintiff has acknowledged that he did not seek treatment for any injury purportedly suffered due to the
     actions alleged in the complaint, and that he seeks only garden variety damages. Transcript 29:10-12; Letter
     Response in Opposition to Motion (Dkt. No. 48).


                       28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● www.ag.ny.gov
        Case 7:18-cv-10898-NSR-AEK Document 49 Filed 06/21/21 Page 2 of 5

Hon. Andrew E. Krause
June 21, 2021
Page 2 of 5

Court stated, “if the heart of the claim depends -- the liability at issue turns on, at least in part, an
assessment of the plaintiff -- in this case the plaintiff's mental health, then that's a bit different than
just saying it's a damages issue.” Transcript 31:14-18; see also Transcript 31:19-25 (“If the jury
would inevitably have to make determinations and evaluations of the plaintiff's mental health as a
result of the conduct that's at issue and therefore perhaps have an understanding of what his mental
health baseline was prior to this conduct, then that -- it puts us into a different realm of the mental
health of the plaintiff being put at issue as part of the underlying claim.”). As discussed below,
that is precisely the case here, and Defendants are entitled to Plaintiff’s mental health records.

        First, Plaintiff’s psychotherapy records are relevant to Plaintiff’s claim that he is a qualified
individual with a disability entitled to protection under the ADA. 4 “[T]he exact parameters of the
plaintiff’s condition are at the very heart of plaintiff’s case. The degree to which she suffers from
depression, the extent of the depression, the duration of the same, all are relevant to a determination
of disability under the act.” Wynne v. Loyola Univ. of Chicago, 97-cv-06417, 1999 WL 759401,
at *1-*2 (N.D. Ill. Sept. 3, 1999); Katz v. Nat’l Board of Medical Examiners, 3:15-cv-01187, 2016
WL 2744823, at *3-*4 (M.D. Pa. May 10, 2016) (granting defendant’s motion to compel medical
and psychiatric records where plaintiff brought a civil lawsuit claiming discrimination under the
ADA based on his mental condition of bipolar disorder, finding “[Plaintiff’s] medical and
psychiatric records concerning diagnosis and treatment of his alleged mental impairment are
clearly relevant to his ADA and Section 504 claims.”).

        Plaintiff alleges that he is a qualified individual under the ADA because his Autism
interferes with his ability to have interpersonal relationships. Am. Compl. ¶¶ 43, 46. Specifically,
Plaintiff alleges that because of his Autism, he has “difficulty in comprehending social cues” and
that his Autism “interferes with his ability to have interpersonal relationships, engage in social
activities, and otherwise perform basic life functions.” Id. ¶¶ 44, 46. Plaintiff further alleges that
“as a result of the issuance of the no contact orders and his disability, Doherty suffers great anxiety
and depression, has difficulty going to class or utilizing Purchase’s facilities for fear of being
arrested, and is afraid to socialize with other students.” Am. Compl. ¶ 34. Here, the nature of
Plaintiff’s Autism, and how it impacts him, is reflected in medical, psychiatric, and psychologist
records. Transcript 39:1-39:4. Plaintiff must produce those records to meet his burden on his
ADA claim, Sussle v. Sirina Protection Sys. Corp., 269 F. Supp. 2d 285, 301 (S.D.N.Y. 2003)
(“[d]istrict courts in the Second Circuit have repeatedly held that a plaintiff’s personal testimony
which describes the alleged limits that affect a major life activity, ‘without supporting medical
testimony, simply is not sufficient to establish his prima facie case under the ADA.’”) (quoting
Douglas v. Victor Capital Group, 21 F. Supp. 2d 379, 392 (S.D.N.Y. 1998)), and Defendants are
entitled to those records to defend against Plaintiff’s claim. Specifically, Defendants are entitled
to discovery regarding Plaintiff’s allegations that his Autism interferes with his ability to have
interpersonal relationships and engage with others, which is a key element of Plaintiff’s claim.


4         To establish a prima facie violation of Title II of the ADA, plaintiffs must show that (1) they are a qualified
individual with a disability, (2) defendants are subject to the ADA, and (3) plaintiffs were denied the opportunity
either to participate in or to benefit from defendants’ services, programs, or activities, or were otherwise discriminated
against by defendants, by reason of plaintiff’s disabilities. See United Spinal Ass’n v. Board of Elections in City of
N.Y., 882 F. Supp. 2d 615, 623 (S.D.N.Y. 2012).



                  28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● www.ag.ny.gov
        Case 7:18-cv-10898-NSR-AEK Document 49 Filed 06/21/21 Page 3 of 5

Hon. Andrew E. Krause
June 21, 2021
Page 3 of 5

Plaintiff’s mental health and psychotherapy records contain information relevant to this allegation,
Transcript, 16:16-19, 39:1-4, and Defendants are entitled to these records to defend against
Plaintiff’s claims. 5

        Moreover, Plaintiff has waived his right to privacy in his psychotherapy records by
bringing a claim under the ADA, which puts his mental health condition at issue. “By suing under
the ADA, Plaintiff has put into issue the facts concerning any conditions that form the basis for
his assertion that he was disabled, within the meaning of the ADA, during the relevant time
period.” Sobel v Community Access, Inc., 03-cv-5642, 2007 WL 2076977, at *1 (S.D.N.Y. July
18, 2007). By claiming that he is disabled because of his Autism, Plaintiff’s medical and mental
health history pertinent to his Autism, including psychotherapy records, is relevant and subject to
discovery. 6 Id.

        Numerous courts have held that bringing an ADA claim based on an underlying mental
health condition waives the psychotherapist-patient privilege. See Sarko v. Penn-Del Directory
Co., 170 F.R.D. 127, 130 (E.D. Pa. 1997) (“Plaintiff alleges that she is [a qualified individual under
the ADA] by virtue of suffering from clinical depression. She therefore has placed her mental
condition directly at issue in this case, at least with respect to her claims that she [is a qualified
individual under the ADA].”); Cherkaoui v. City of Quincy, 14-cv-10571, 2015 WL 4504937, at
*2-*3 (D. Mass. July 23, 2015) (“The plaintiff advances four causes of action explicitly alleging
discrimination on the basis of her alleged mental health related disability. . . On these facts, there
is no question that the plaintiff has based a significant part of her case on her mental health and
she therefore has unequivocally and unambiguously placed her mental health at issue.
Accordingly, any psychotherapist-patient privilege that may have applied has been waived.”);
Wynne, 1999 WL 759401, at *2 (“[T]he federal cases are in substantial agreement that when a
party places at issue the question of his or her mental health any privileges that might attach to the
medical information is waived.”); Katz, 2016 WL 2744823, at *4 (“Any psychotherapist-,
psychiatrist-, or physician-patient privilege that might have existed has been waived by Katz’s
placement of his physical and mental condition at issue in this case.”) The case at hand is no
different. Plaintiff has placed his mental health condition at issue in the litigation by bringing an


5        Plaintiff’s position that Autism necessarily impacts a major life function, Transcript 9:7-9, is not supported
by case law. See McElwee v. County of Orange, 10-cv-00138, 2011 WL 4576123, at *6 (S.D.N.Y. Sept 30, 2011).
In McElwee, the court found that a plaintiff diagnosed with Pervasive Developmental Disorder had failed to
demonstrate that his condition substantially limited the major life activity of interacting with others. Id. Specifically,
the court determined that plaintiff’s “mental impairment [] contributed to his inability to get along or effectively
communicate” with others, which was insufficient to show a substantial limitation. Id.

          Plaintiff also contends that his Independent Education Plan (“IEP”) will sufficiently demonstrate that his
Autism has a substantial impact on his major life functions. See Transcript 15:5-15:16. However, the allegations in
the Amended Complaint relate to Plaintiff’s purported inability to interact with others and socialize, not his ability to
learn. Further, Defendants are entitled to comprehensive health information concerning Plaintiff’s condition, which
is at the heart of his disability discrimination claim. Defendants will be severely prejudiced if they are forced to rely
on a limited subset of documents related to Plaintiff’s high school education in defending against a claim concerning
Plaintiff’s social and emotional condition during his college years.

6        Because of the nature of Plaintiff’s purported disability, both medical and psychotherapy records are
relevant to his ADA claim and subject to discovery.


                  28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● www.ag.ny.gov
        Case 7:18-cv-10898-NSR-AEK Document 49 Filed 06/21/21 Page 4 of 5

Hon. Andrew E. Krause
June 21, 2021
Page 4 of 5

ADA claim based on his mental health condition, and as such has waived the psychotherapist
privilege with respect to that mental health condition.

        Plaintiff argued that an Autistic individual should not place his mental health records at
issue by bringing a claim pursuant to the ADA based on his or her Autism. Transcript, 39:9-16.
However, as discussed above, this position is controverted by the case law which consistently
holds that a plaintiff who brings an ADA claim based on a mental health condition is considered
to have waived their psychotherapist privilege with respect to that condition and must produce
related mental health records. Depriving Defendants of access to information regarding the nature,
severity, and treatment of Plaintiff’s Autism would be incredibly prejudicial. Cherkaoui, 2015
WL 4504937, at *3 (“By directly linking the defendant’s liability . . . to the issue of her mental
health, the plaintiff has made her present and past condition a critical issue in this case and the
defendant simply cannot be expected to defend itself against such claims without access to
information regarding her treatment history.”) (collecting cases). In choosing to bring an action
under the ADA, Plaintiff knowingly put his mental health condition at issue and must now produce
his mental health records concerning his Autism.

         During the conference, Your Honor also questioned Plaintiff’s “categorical” theory of
liability. Transcript, 20:20-21:5. There is no support for such an approach. Instead, for the
reasons discussed during the conference, including the vast range of ways that Autism may
manifest, including the nature and severity of each individual’s experience, 7 Plaintiff cannot
sustain his claim by simply arguing that Defendants’ actions would have a disparate impact on
students with Autism as a group. This is especially true given that the effects of Autism and the
severity of symptoms span a broad spectrum and are different in each person. Nonetheless, even
if Plaintiff intended to proceed using a “categorical” approach, Defendants are still entitled to
information about how Plaintiff’s diagnosis specifically impacted him as an individual to rebut
Plaintiff’s arguments. 8 Plaintiff’s decision to proceed using a categorical analysis of individuals
with Autism should not preclude Defendants from engaging in an individualized assessment based
on the facts and circumstances of Plaintiff’s condition, Defendants’ actions, and the impact on
Plaintiff himself. As the Court acknowledged, “the defense would be interested in records that
disprove – [] the idea that Mr. Doherty suffers great anxiety and depression as the result of the
issuance of the ‘no contact’ orders.” Transcript 27:1-4. If Defendants are precluded from obtaining
Plaintiff’s records, they will be severely prejudiced in defending against Plaintiff’s claims.

        Moreover, whether Plaintiff may move forward with a “categorical” approach is not
determinative of whether he is obligated to produce the medical and psychotherapy records relating
to his Autism. Evidence supporting Plaintiff’s purported theory is relevant to the third element of

7      As the Court recognized, and as Plaintiff acknowledged, there is a spectrum of type and severity of
symptoms associated with Autism. Transcript 13:12-14;15:2-4.

8         Plaintiff also represented that he intends to engage an expert to opine on how individuals with Autism respond
to certain incidents. Transcript 12:5-8. Even if Plaintiff’s expert intends to opine on individuals with Autism generally
and does not intend to rely on Plaintiff’s health records, Defendants are entitled to evaluate Plaintiff’s psychotherapy
records to rebut the expert’s findings and determine whether Plaintiff’s individual circumstances comport to the
expert’s opinion.



                  28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● www.ag.ny.gov
       Case 7:18-cv-10898-NSR-AEK Document 49 Filed 06/21/21 Page 5 of 5

Hon. Andrew E. Krause
June 21, 2021
Page 5 of 5

Plaintiff’s prima facie case: whether Plaintiff was denied the opportunity to participate in or benefit
from Defendants’ services, programs, or activities by reason of Plaintiff’s disability. See B.C. v.
Mt. Vernon Sch. Dist., 837 F.3d 157 (2d Cir. 2016) (“Exclusion or discrimination may take the
form of disparate treatment, disparate impact, or failure to make a reasonable accommodation.”).
Plaintiff’s theory of discrimination is distinct from whether Plaintiff is a qualified individual with
a disability. Plaintiff’s mental health records are relevant to whether Plaintiff qualifies as an
individual with a disability under the ADA. If Plaintiff cannot demonstrate (using medical
evidence) that his condition has a significant impact on a major life function, the Court need not
analyze whether Defendants’ actions were discriminatory based on Plaintiff’s disability. And,
even if Plaintiff can demonstrate that his condition constitutes a disability, he still must prove his
claim that he was denied the opportunity to participate in or benefit from Defendants’ services,
programs, or activities because of his disability. Plaintiff’s mental health records are thus relevant
to the claims and defenses in this action.

       To the extent Plaintiff has concerns about revealing sensitive information, the parties have
entered a confidentiality stipulation and protective order in this action. See Dkt. No. 47. Where
appropriate, Plaintiff can designate the materials as confidential pursuant to the provisions of the
confidentiality order, which will maintain their confidentiality.

        For the foregoing reasons, and for the reasons stated in our May 24, 2021 letter (Dkt. No.
44) and during the June 7, 2021 conference, we respectfully request that the Court order Plaintiff
to identify the mental health providers who have treated Plaintiff from 2014 to the present and
execute valid releases for their records.

                                                             Respectfully submitted,

                                                             /s/ Shaina Schwartz
                                                             Shaina L. Schwartz
                                                             Assistant Attorney General
                                                             212-416-8560
                                                             shaina.schwartz@ag.ny.gov

cc:     E. Chris Murray, Esq. (via ECF)




                28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● www.ag.ny.gov
